182 Mich. App. 238 (1990)
451 N.W.2d 869
MASSEY
v.
DEPARTMENT OF CORRECTIONS
Docket Nos. 102960, 104008.
Michigan Court of Appeals.
Decided February 5, 1990.
Gruel, Mills, Nims & Pylman (by Norman H. Pylman and Brion J. Brooks), for plaintiffs.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, and A. Michael Leffler *240 and Ronald W. Emery, Assistant Attorneys General, for defendants.
Before: MURPHY, P.J., and MacKENZIE and CAVANAGH, JJ.
CAVANAGH, J.
Plaintiffs, in this consolidated appeal, challenge the trial court's orders granting summary disposition of their negligence claims for failure to state a claim against the Department of Corrections, the Deputy Director of Field Services for the Department of Corrections, and the Michigan Parole Board. Plaintiffs contend that, by virtue of the special relationship between the injured parties and a third party, defendants were under an affirmative duty and that the breach of this affirmative duty caused them damage. We disagree and affirm.
These lawsuits were brought against the defendants for the injuries sustained by Brian Massey and for the murders of his mother and two sisters by David Leroy Andrews, an escaped prisoner from the Kinross Correctional Facility. Plaintiffs alleged that the defendants were negligent in failing to warn the victims of Andrews' history of criminal sexual conduct when defendants became aware of his presence in Kansas and in failing to fulfill their duty to regain control of Andrews by extradition or to retain control of Andrews while he was in their custody.
The law will hold a defendant liable for his negligent conduct only if, because of a special relationship between the defendant and the injured party or the defendant and a third party, defendant is deemed to owe the injured party a duty of due care. Duvall v Goldin, 139 Mich App 342, 347; 362 NW2d 275 (1984), lv den 422 Mich 976 (1985). Duty is thus based on whether this *241 special relationship gives rise to any legal obligation on the defendant's part for the benefit of another. Moning v Alfono, 400 Mich 425, 439; 254 NW2d 759 (1977), reh den 401 Mich 951 (1977). Where the duty of a public agency or official arises from his official authority, the duty is for the benefit of the public at large. Massey v Grant, 679 F Supp 711, 713 (WD Mich, 1988), aff'd 875 F2d 865 (CA 6, 1989), citing Gerneth v Detroit, 465 F2d 784 (CA 6, 1972); also see Hobrla v Glass, 143 Mich App 616; 372 NW2d 630 (1985), and Zavala v Zinser, 123 Mich App 352; 333 NW2d 278 (1983), aff'd sub nom Ross v Consumers Power Co, 420 Mich 567; 363 NW2d 641 (1984). Such a public duty is owed to a specific individual only when performance would affect the individual in a manner different in kind from the way performance would affect the public. Gerneth, supra at 787.
Plaintiffs allege that the injured parties they represent were in a special relationship with Andrews and, from this relationship, a duty of due care could be imposed on the defendants. We do not agree. The requisite special relationship must exist between the defendants and the victims or the defendants and the third party. Duvall, supra at 351. Plaintiffs' complaint fails to allege any facts whatsoever from which the special relationship, required by Duvall, can be directly established or inferred.
In this case, the nature of the duty is not such that its performance would have affected the injured parties in a manner different in kind than the way it would have affected the general public. In this context, any duty imposed on the Department of Corrections and the department's deputy director would be owed to the public, and plaintiffs have not alleged facts from which it could be inferred that defendants owed the injured parties, *242 in particular, a duty of due care. The trial court properly granted summary disposition because plaintiffs' claims are so clearly unenforceable as a matter of law that no factual development could possibly justify recovery. Scameheorn v Bucks, 167 Mich App 302, 306; 421 NW2d 918 (1988), lv den 430 Mich 886 (1988).
Affirmed.
MURPHY, J., concurs in the result only.